Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Van Duzer et al (U.S. 9,278,963, reference 7 of the IDS submitted 11-10-2017) disclose the HDAC6 selective inhibitor of the instant invention as “compound Y” (column 88, example 46).  Van Duzer et al disclose a method for treating cancer in a subject comprising administering  a therapeutically effective amount of a compound of the invention, wherein the method further comprises co-administration of one or more of a chemotherapeutic agent, a radiation agent, hormonal agent, biological agent or anti-inflammatory agent, wherein the biological agent is rituximab, ipilimumab, bevacizumab, cetuximab, panitumumab, trastuzumab or other antibodies used for the treatment of cancer (column 35, lines 33-52).  The instant specification teaches that the combination of the inventive HDAC6 inhibitor with rituximab, exhibits synergy (paragraph [0214] and [0231]).  The instant specification teaches that the HDAC6 inhibitor of “compound A” upregulates expression of CD20 in a cell (paragraph [0076]).  Van Duzer et al do not teach synergism between compound Y and rituximab, or synergism between compound Y and a CD20 inhibitor antibody.  Van Duzer et al do not teach that compound Y upregulated expression of the target of the CD20 inhibitor antibodies.  Thus, the instant claims are novel and unobvious over the prior art, based on synergism between the HDAC6 inhibitor of “compound A” and a CD20 inhibitor antibody.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643